Title: From Thomas Jefferson to Benjamin Morgan, 7 July 1820
From: Jefferson, Thomas
To: Morgan, Benjamin


Dear Sir
Monticello
July 7. 20.
On the preceding page is the copy of a letter I took the liberty of addressing to you at it’s date and of forwarding to N. Orleans. learning since that that you are in Philadelphia I send a duplicate; for altho’ no longer in the place where enquiry can be made, yet possibly you may be able to give of your own knolege some answer to the enquiries, I repeat to you the assurances of my friendship and respectTh: Jefferson